                   IN THE UNITED STATES DISTRICT COURT
                   FOR THE MIDDLE DISTRICT OF GEORGIA
                            COLUMBUS DIVISION

RENASANT BANK,                      *

      Plaintiff,                    *

vs.                                 *
                                             CASE NO. 4:18-CV-102 (CDL)
JOSH DYAL, et al.,                  *

      Defendants.                   *


                                 O R D E R

      Plaintiff filed this action on May 21, 2018.        More than 90 days

have passed, and Plaintiff has not filed a proof of service showing

that Defendants have been served with a copy of the summons and

complaint.    Under    Federal   Rule   of   Civil   Procedure   4(m),   if   a

defendant is not served within 90 days after the complaint is filed,

the court, after notice to the plaintiff, must dismiss the action

without prejudice against the defendants or order that service be

made within a specified time. Accordingly, Plaintiff is ordered to

serve Defendants in accordance with the Federal Rules of Civil

Procedure by October 24, 2018, and to file proof of that service by

October 31, 2018. Failure to do so will result in the dismissal of

Plaintiff’s complaint against Defendants without prejudice.

      IT IS SO ORDERED, this 3rd day of October, 2018.

                                        S/Clay D. Land
                                        CLAY D. LAND
                                        CHIEF U.S. DISTRICT COURT JUDGE
                                        MIDDLE DISTRICT OF GEORGIA
